NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AGUSTIN SUAREZ-LOPEZ,                           No.    17-71657

                Petitioner,                     Agency No. A205-491-404

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Agustin Suarez-Lopez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Cerezo v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference

is owed to the BIA’s interpretation of the governing statutes and regulations,

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for

substantial evidence the agency’s factual findings. Garcia-Milian v. Holder, 755

F.3d 1026, 1031 (9th Cir. 2014). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Suarez-Lopez

failed to establish that his past harm rose to the level of persecution. See Duran-

Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir. 2019) (“although it may have

been possible for the IJ to conclude that the threats were sufficiently serious and

credible to rise to the level of persecution, we cannot say the evidence compels the

conclusion”); Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000) (persecution is an

“extreme concept” that includes the “infliction of suffering or harm”).

      The agency did not err in finding Suarez-Lopez failed to establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (in order to demonstrate membership in a particular group,

“[t]he applicant must ‘establish that the group is (1) composed of members who

share a common immutable characteristic, (2) defined with particularity, and (3)

socially distinct within the society in question’” (quoting Matter of M-E-V-G-, 26

I. & N. Dec. 227, 237 (BIA 2014))); see also Ramirez-Munoz v. Lynch, 816 F.3d

1226, 1229 (9th Cir. 2016) (concluding that “imputed wealthy Americans”


                                          2                                      17-71657
returning to Mexico does not constitute a particular social group); Delgado-Ortiz v.

Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010) (concluding “returning Mexicans

from the United States” did not constitute a particular social group). We reject as

unsupported by the record Suarez-Lopez’s contention that the BIA applied the

incorrect legal standard in its cognizability analysis.

      Substantial evidence otherwise supports the agency’s determination that

Suarez-Lopez failed to demonstrate that the harm he fears in Mexico would be on

account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (an applicant’s “desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected ground”).

      To the extent Suarez-Lopez raises, in his opening brief, a request for this

court to take judicial notice, the request is denied. See Fisher v. INS, 79 F.3d 955,

963-64 (9th Cir. 1996) (en banc) (court’s review is limited to the administrative

record).

      Thus, Suarez-Lopez’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Suarez-Lopez failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009) (no likelihood of

torture). We reject as unsupported by the record Suarez-Lopez’s contentions that


                                           3                                   17-71657
the BIA failed to consider evidence or otherwise erred in its analysis of Suarez-

Lopez’s CAT claim.

      PETITION FOR REVIEW DENIED.




                                         4                                    17-71657